In June, 1912, Kent and Reger sold to Henry White lot No. 4 in block C, Orange Grove addition in the town of Kentwood, Tangipahoa parish.
On November 3, 1908, Mrs. Lee Terrall Morgan sold to Henry White lot No. 2 in block C, situated in Orange Grove addition town of Kentwood.
In 1908 and 1912, Henry White had therefore acquired these two lots, numbered 2 and 4, both in block C, in Orange Grove addition, town of Kentwood.
In February, 1915, Henry White sold to George White the property described in the deed, as follows: "A certain piece or parcel of ground situated in Tangipahoa Parish, being Thirty-Seven and One-half (37½) feet off of the North End of Lots Two (2) and Four (4) in Block C. in the Orange Grove Addition, Town of Kentwood, thus measuring 37½ feet by 100 feet across said lots 2 and 4, etc."
From this deed it is evident that George White acquired from Henry White in 1915, this strip of 37½ feet of land, north end of the two lots 2 and 4 which Henry White had previously acquired from Mrs. Lee Terrall Morgan in 1908, and from Kent and Reger in 1912.
In January, 1925, George White sold to plaintiff, Spencer Allen, two lots of ground, numbered 1 and 3, in Orange Grove addition, town of Kentwood, for which plaintiff is suing herein, but about which there is no contest.
In July, 1929, George White sold to plaintiff lots 1 and 3, which were deeded in the previous sale to plaintiff; and in addition thereto sold to plaintiff the north 37½ feet of lots 2 and 4 in block C, Orange Grove addition, in the town of Kentwood, which he had acquired from Henry White and Mrs. Lee Terrall Morgan, as hereinabove stated.
The only contest here is in reference to the north 37½ feet of lots 2 and 4 of block C, and we will not therefore, in the course of this opinion, refer to the lots 1 and 3, not contested herein, but also acquired by plaintiff from George White.
The defendant, O'Neil, is claiming the 37½ feet of land in dispute by virtue of a tax deed from the sheriff of Tangipahoa parish of date June 27, 1927. In the tax adjudication to defendant, O'Neil, the property is described, as follows: "N. end of Lots 3 and 4, Block B. O. G. Add. to Kentwood, La."
The property in contest in this suit is described as the north end of lots 2 and 4 in block C of the Kentwood addition, and not in block B of that addition, as stated in the tax deed. The same property could not be in block B and in block C, hence there was no valid sale for want of sufficient description. The sale was also null because there is no proof that George White had received notice of delinquency for the nonpayment of his taxes. Const. 1921, art. 10, § 11; Kivlen v. Horvath, 163 La. 902, 113 So. 140.
As George White had not been divested of his title to the property described in the tax *Page 912 
deed, if it be the same as the one in contest, its ownership remained in George White, who later, in 1929, transferred it by authentic act to plaintiff herein. Having so conveyed title to plaintiff, the latter is entitled to its recovery.
Plaintiff is also asking judgment from defendant for rent the latter received from a lessee of the property, and for damages in the sum of $100.
Plaintiff testifies that Miss Della Francis was renting the property and had told him defendant had collected rent from her.
Judgment cannot be rendered for rent on evidence of that character; and as for the $100 claimed for trouble, worry, and attorney's fees, it is sufficient to say that no recovery can be obtained for such a demand in a case of this nature.
The judgment rendered below rejecting plaintiff's demand is erroneous, and must be reversed.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed; and it is further ordered and decreed that plaintiff have judgment against defendant decreeing him the owner of lots 1 and 3, and the north 37½ feet of lots 2 and 4 of block C of the Orange Grove addition to the town of Kentwood, La.; and that he be placed in possession thereof as the law directs; defendant to pay all costs of this suit.